Title: From Alexander Hamilton to James McHenry, [21 January 1799]
From: Hamilton, Alexander
To: McHenry, James



[New York, January 21, 1799]
Dr. Sir

I send you the draft of a Bill for regulating the Medical Establishment (I avoid purposely the term department which I would reserve for the great branches of Administration). You will see that nothing but an organisation with a general outline of duty is provided for. Detail-regulations will properly come from the President and the Departments, and the less these are legislated upon, in such cases, the better. When fixed by law, they cannot be varied as experience advises.
This particular establishment, however, is one to the right fashioning of which I feel myself more than ordinarily incompetent.
You mention in one of your letters that by the law of the 16 of July the appropriation for the augmented army ceases at the end of the present session. This is one construction of that law. A different might perhaps be maintained. But be this as it may, you find by a subsequent act of the same date intitled “An Act making certain appropriations &c” that 900000 Dollars are there appropriated for the same object without any qualification—and I take it for granted that whatever money should have been issued from the Treasury for the use of the War Department, previous to the end of the session, upon the first of those acts might be expended afterwards by this department without any question about its regularity.
Yrs. truly

A Hamilton
New York Jany 21. 1799
James Mc.Henry Esq

